DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments, filed 11/9/2021 have been fully considered but they are not persuasive in view of the amendment.  
3.	The argument that the prior art does not recite the newly amended limitation of intermittently collecting the chemical solution by diverting flow at sampling intervals is not persuasive.  Mori teaches that it is well known to intermittently collect samples of the chemical solution by diverting the flow at sampling intervals (para 0031).  Since Mori suggests a valve can be placed in the bleed line for the intermittent collection of chemical samples, this teaching is directed to intermittent diversion of the flow (para 0031).  Therefore, the limitation is taught by Mori.  
4.	The argument that Mori teaches away from intermittent collection because it is directed to continuous collection of the chemical solution is not persuasive.  Although Mori suggests benefits of continuous collection of the chemical which is the preferred embodiment, this does not teach away from intermittent collection as another embodiment presented by Mori.  Preferring one embodiment over another does not teach away from the other embodiment.  Thus, Mori does not teach away intermittent collection.      
5.	The argument directed to claim 26/34 that Andreas fails to teach adjustment of temperature based on controlled feedback is not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The combination of Kashkoush and Mori teaches contamination .   
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
7.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1-3 and 5-6, 21-25, 27-33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kashkoush (PG Pub U.S 2005/0016929) and further in view of Mori et al. (EP1084402B1).
11.	Regarding claim 1, Kashkoush teaches a system (abstract, fig 1), comprising: a rinsing station (90) (reads on cleaning station) configured to remove contaminants from one or more wafers via a rinsing process comprising a chemical solution (0045-0046) (reads on cleaning process); a drain (0031) configured to collect the chemical solution from the cleaning station (0031 and 0066), an analyzer (sensor 60) configured to analyze the chemical solution in the drain (0031 and 0052-0054) to determine a contaminant concentration in the chemical solution (0052-0054) ; and a computer unit (control 110) configured to: compare the contaminant concentration to a baseline value; in response to the contaminant concentration being equal to or less than the baseline value (0057-0058), send a first command to the cleaning station to terminate the cleaning process (0063-0064 fig 2 box 260); and in response to the contaminant concentration being greater than the baseline value (0063), send a second command to the cleaning station to adjust one or more parameters in the cleaning process (0064-0065; check and make adjustments to process variables and from fig 2 box 270-290 reads on adjusting parameters).
12.	Although, Kashkoush teaches a drain along with a recirculation line to drain the chemical from the cleaning station for further concentration detection (0031, 0052, and 0056), Kashkoush fails to specifically teach drain collector used for intermittently collecting the chemical for further concentration detection by intermittently collecting samples by diverting the flow of the chemical solution from the cleaning station at sampling intervals.  However, Mori also teaches a substrate cleaning system wherein it is known to include a sample collecting unit (1 in fig 1; reads on drain collector; abstract, 0024, and 0028) in the recirculation line of the system used for intermittently 
13.	Regarding claim 2, the present combination of Kashkoush and Mori teaches wherein the contaminant concentration indicates an amount of metal contaminants on the one or more wafers (0034 and claim 14 of Kashkoush). 
14.	Regarding claim 3, the present combination of Kashkoush and Mori teaches wherein the metal contaminants comprise copper (0029 and 0049 of Kashkoush).
15.	Regarding claim 5, the present combination of Kashkoush and Mori teaches acid and deionized water chemical solution (0045 of Kashkoush), but fails to specifically teach wherein the chemical solution comprises a mixture of hydrofluoric acid and deionized water.  However, Mori further teaches that it is known to use a mixture of deionized water and hydrogen fluoride (hydrofluoric acid) (0027) in order to rinse the substrate and achieve the predictable result of removing metallic contaminants (0024).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the acid in the 
16.	Regarding claim 6, the present combination of Kashkoush and Mori teaches wherein the computer unit is further configured to, in response to the contaminant concentration being greater than the baseline value, send a third command to increase a duration of the cleaning process (0066-0068 of Kashkoush). 
17.	Regarding claim 21, Kashkoush teaches a system (abstract, fig 1), comprising: a cleaning station (90) configured to perform a rinsing process with a chemical solution [using DI water with chemical/acid reads on cleaning process with a chemical solution on a wafer (para 0045-0046); an analyzer (sensor 60) configured to analyze the chemical solution (para 0031 and 0052-0054), sensor 60 may be positioned anywhere on the recirculation line/loop reads on configured to analyze the chemical solution after the cleaning process; and a computer unit (controller 110) configured to: compare a contaminant concentration of the analyzed chemical solution to a baseline value (para 0057-0058 and 0064-0065); and in response to the contaminant concentration being greater than the baseline value, send a command to the rinsing [cleaning] station to adjust one or more parameters of the rinsing [cleaning] process (0064-0065; check and make adjustments to process variables).  
18.	But Kashkoush fails to teach samples collected by intermittently diverting the flow of chemical solution at sampling intervals.  However, Mori teaches Mori also teaches a substrate cleaning system wherein it is known to include a sample collecting unit (1 in fig 1; reads on drain collector; abstract, 0024, and 0028) wherein it is known to collect samples by intermittently diverting the flow (para 0031) at sampling intervals (para 0031) in order to achieve frequent analysis and accurate monitoring. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of 
19.	Regarding claim 22, present combination of Kashkoush and Mori teaches wherein the computer unit is further configured to, in response to the contaminant concentration being equal to or less than the baseline value, send another command to the cleaning station to terminate the cleaning process (para 0066 of Kashkoush, fig 2 box 260). 
20.	Regarding claim 23, present combination of Kashkoush and Mori teaches wherein the contaminant concentration indicates an amount of metal contaminants on the wafer (0034 and claim 14 of Kashkoush). 
21.	Regarding claim 24, present combination of Kashkoush and Mori teaches wherein the metal contaminants comprise copper (0029 and 0049 of Kashkoush).
22.	Regarding claim 25, Kashkoush teaches acid and deionized water chemical solution (0045 of Kashkoush), but fails to specifically teach wherein the chemical solution comprises a mixture of hydrofluoric acid and deionized water.  However, Mori further teaches that it is known to use a mixture of deionized water and hydrogen fluoride (hydrofluoric acid) (0027) in order to rinse the substrate and achieve the predictable result of removing metallic contaminants (0024).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the acid in the DI water chemical mixture of Kashkoush to be hydrofluoric acid as taught by Mori in order to achieve the predictable result of cleaning the substrate and removing metallic contaminants.    
23.	Regarding claim 27, present combination of Kashkoush and Mori teaches wherein, in response to the contaminant concentration being greater than the baseline value, the cleaning station is configured to adjust a duration of the cleaning process (0066-0068 of Kashkoush; fig 
24.	Regarding claim 28, Kashkoush teaches a system (abstract, fig 1), comprising: a cleaning station (90) configured to remove contamination from a wafer via a cleaning process comprising a chemical solution (0045-0046), wherein the cleaning station is configured to collect the chemical solution after the chemical solution has been dispensed onto the wafer (para 0031); a drain (0031 and 0066); an analyzer (sensor 60) configured to analyze the chemical solution in the drain (0031 and 0052-0054) to determine a contaminant concentration in the chemical solution (0031 and 0052-0054) and a computer unit (control 110) configured to: compare the contaminant concentration to a baseline value; and in response to the contaminant concentration being greater than the baseline value (para 0063), send a command to the cleaning station to adjust one or more parameters in the cleaning process (0064-0065; check and make adjustments to process variables).
25.	Although, Kashkoush teaches a drain along with a recirculation line to drain the chemical from the cleaning station for further concentration detection (0031, 0052, and 0056), Kashkoush fails to specifically teach drain collector used for collecting the chemical for further concentration detection, the analyzer configured to analyze the chemical solution collected in the drain collector and a valve configured to intermittently divert the chemical solution from the cleaning station to the drain collector.  However, Mori also teaches a substrate cleaning system wherein it is known to include a sample collecting unit (1 in fig 1; reads on drain collector; abstract, 0024, and 0028) in the recirculation line of the system, the analyzer configured to analyze the chemical solution collected in the drain collector (abstract), and the valve configured to intermittently divert the chemical solution from the cleaning station to the drain collector (0029 and 0031) in order to control flow to the drain collector and to achieve the predictable result of measuring the concentration of the contaminants from the cleaning fluid from the system 
26.	Regarding claim 29, since the present combination of Kashkoush and Mori teaches a main drain of station with sampling  (0031 Kashkoush) wherein the valve can connect sample line from station (para 0029 of Mori), it would be reasonably expected to one of ordinary skill in the art before the effective filing date of the claimed invention for the present combination of Kashkoush and Mori to have a main drain wherein the valve is further configured to divert, the chemical solution from the cleaning station to the main drain. 
27.	Regarding claim 30, the present combination of Kashkoush and Mori teaches wherein the computer unit is further configured to, in response to the contaminant concentration being equal to or less than the baseline value, send another command to the cleaning station to terminate the cleaning process (para 0066 of Kashkoush, fig 2 box 260). 
28.	Regarding claim 31, the present combination of Kashkoush and Mori teaches wherein the contaminant concentration comprises an amount of metal contaminants on the wafer (0034 and claim 14 of Kashkoush).
29.	Regarding claim 32, the present combination of Kashkoush and Mori teaches acid and deionized water chemical solution (0045 of Kashkoush), but fails to specifically teach wherein the chemical solution comprises a mixture of hydrofluoric acid and deionized water.  However, 
30.	Regarding claim 33, the present combination of Kashkoush and Mori teaches wherein the one or more parameters in the cleaning process comprises a duration of the rinsing process (0066-0068 of Kashkoush).
31.	Regarding claim 35, the present combination of Kashkoush and Mori teaches in response to the contaminant concentration being greater than the baseline value, the cleaning station is configured to adjust a duration of the cleaning process (0066-0068 of Kashkoush; going from 240 to 270 and back to 210 prolongs the process and thus reads on adjusting duration). 
32.	Claims 26 and 34 is rejected under 35 U.S.C. 103 as being unpatentable over Kashkoush (PG Pub U.S 2005/0016929) and Mori et al. (EP1084402B1) and further in view of Andreas et al. (PG Pub U.S 2003/0077903).  
33.	Regarding claim 26, the present combination of Kashkoush and Mori teaches in response to contamination level being greater than baseline value, the system is configured to adjust operation (abstract Kashkoush).  But, it fails to teach wherein in response to the feedback that the cleaning station is configured to increase a temperature of the chemical solution dispensed on the wafer.  However, Andreas suggests treating a wafer wherein it is known for cleaning station to be configured to increase a temperature of the chemical solution dispensed 
34.	Regarding claim 34, the present combination of Kashkoush and Mori teaches in response to contamination level being greater than baseline value, the system is configured to adjust operation (abstract Kashkoush).  But, it fails to teach wherein in response to the feedback that the cleaning station is configured to increase a temperature of the chemical solution dispensed on the wafer.  However, Andreas suggests treating a wafer wherein it is known for cleaning station to be configured to increase a temperature of the chemical solution dispensed on the wafer in response to the contaminant concentration being greater than the baseline value in order to reduce the metallic concentration (para 0033).  Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the method of present combination of Kashkoush and Mori such that wherein in response to the contaminant concentration being greater than the baseline value, the cleaning station is configured to increase a temperature of the chemical solution dispensed on the wafer as suggested by Andreas in order to reduce the metallic concentration.  
Conclusion
35.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 57127213031303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRADHUMAN PARIHAR/Examiner, Art Unit 1714  
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714